945 F.2d 404
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald Stephen BOWYER, Petitioner-Appellee,v.John GLUCH, Respondent-Appellant.
No. 91-1327.
United States Court of Appeals, Sixth Circuit.
Sept. 30, 1991.

Before BOYCE F. MARTIN, JR. and NATHNIEL R. JONES, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the respondent's motion to vacate the district court's judgment as moot and remand the case with directions to dismiss as moot.   Petitioner has responded.


2
The district court granted in part and denied in part petitioner's habeas corpus petition.   On March 12, 1991, respondent appealed.   However, on March 13, 1991, petitioner was placed on parole without consideration of the D.C. Good Time Credits Act.   Petitioner's habeas corpus petition had sought application of the Act to the term he was serving in a federal penitentiary.


3
Petitioner is on parole.   Having found him entitled to good time, we affirm that portion of the district court's judgment.   The habeas petition is moot.   See Weinstein v. Bradford, 423 U.S. 147, 149 (1975) (per curiam).


4
Accordingly, it is ORDERED that the decision of the district court is vacated and the case is remanded to the district court with instructions to dismiss the petition as moot.   Deakins v. Monaghan, 484 U.S. 193, 200 (1988);   Great W. Sugar Co. v. Nelson, 442 U.S. 92, 93-94 (1979) (per curiam).